

	

		III 

		109th CONGRESS

		1st Session

		S. CON. RES. 11

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Sessions (for

			 himself and Mr. Shelby) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Armed

			 Services

		

		CONCURRENT RESOLUTION

		Honoring the Tuskegee Airmen for their

		  bravery in fighting for our freedom in World War II, and for their contribution

		  in creating an integrated United States Air Force.

	

	

		

			Whereas the United States is

			 currently combating terrorism around the world and is highly dependent on the

			 global reach and presence provided by the Air Force;

		

			Whereas these operations

			 require the highest skill and devotion to duty from all Air Force personnel

			 involved;

		

			Whereas the Tuskegee Airmen

			 proved that such skill and devotion, and not skin color, are the determining

			 factors in aviation;

		

			Whereas the Tuskegee Airmen

			 served honorably in the Second World War struggle against global fascism;

			 and

		

			Whereas the example of the

			 Tuskegee Airmen has encouraged millions of Americans of every race to pursue

			 careers in air and space technology: Now, therefore, be it

		

	

		

			That it is the sense of

			 Congress that the United States Air Force should continue to honor and learn

			 from the example provided by the Tuskegee Airmen as it faces the challenges of

			 the 21st century and the war on terror.

		

